Exhibit 10.1
 
WAIVER AGREEMENT TO
SHARE EXCHANGE AGREEMENT


This Waiver Agreement (the “Waiver Agreement”) to the Share Exchange Agreement
is made as of June 8, 2015 by and between Breathe Ecig Corp. (f/k/a DNA Precious
Metals, Inc.), a Nevada corporation (the “Company”), Breathe, LLC, a Tennessee
limited liability company (“Breathe LLC”),  Breathe eCig Corp., a Tennessee
corporation (“Breathe Corporation”),  and the members of Breathe LLC and
shareholders of Breathe Corporation set forth on the signature page hereto
hereby waive certain obligations of the Company under the Share Exchange
Agreement dated January 16, 2015 between the Parties (the “Original
Agreement”).  Capitalized terms not defined in the Waiver Agreement shall have
the meanings set forth in the Original Agreement.


BACKGROUND
 
WHEREAS, Sections 8(h) and 8(i) the Original Agreement provide for the potential
issuance of up to 350,000,000 shares of the Company’s common stock, par value
$0.001 (“Common Stock”) to the member and shareholders of Breathe LLC and
Breathe Corporation, respectively (the “Performance Shares”); and
 
WHEREAS, in order to allow the Company to pursue additional financing options,
each of the individuals executing this amendment agree to waive the Company’s
obligations for the Performance Shares on the terms set forth on Schedule I
hereto.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties agree as follows:
 
1.           Waiver of Performance Shares Obligations.  Each of the members and
shareholders of Breathe LLC and Breathe Corporation, respectively, who are
executing this Waiver Agreement hereby agree to waive each of their rights to
the Performance Shares as set forth on Schedule I hereto.
 
2.           Continuing Effect of Original Agreement.  Except as expressly set
forth in this Waiver Agreement, all other provisions and terms of the Original
Agreement remain in full force and effect.
 
2.           Miscellaneous.
 
a.           Governing Law.  The terms of this Waiver Agreement shall be
construed in accordance with the laws of the State of Nevada, as applied to
contracts entered into by Nevada residents within the State of Nevada and to be
performed entirely within the State of Nevada.
 
b.           Titles and Subtitles.  The titles and subtitles used in this Waiver
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Waiver Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
c.           Notices.  All notices required or permitted hereunder shall be in
writing and shall be given in the manner and to the addresses set forth in the
Original Agreement.
 
d.           Modification; Waiver; Counterparts.  No modification or waiver of
any provision of this Waiver Agreement or consent to the departure therefrom
shall be effective without the written consent of the parties executing the same
and then it shall be effective only in the specific instance and for the
specific purpose for which it was given.  This Waiver Agreement may be executed
in one or more counterparts, each of which will be deemed an original but all of
which together shall constitute one and the same agreement.
 


 
[SIGNATURE PAGE FOLLOWS]
 
 
2

--------------------------------------------------------------------------------

 
 
                 In Witness Whereof, the parties hereto have caused this Waiver
Agreement to the Share Exchange Agreement to be executed and as of the date
reference above.
 
Breathe Ecig Corp.,
a Nevada corporation
 
 
        By: /s/ Joshua Kimmel Name: 
Joshua Kimmel
Title: 
Chief Executive Officer

 
 
Breathe, LLC
a Tennessee limited liability company
 
 
        By: /s/ Joshua Kimmel Name: 
Joshua Kimmel
Title:  Managing Member

 
 
Breathe eCig Corp.,
a Tennessee corporation
 
 
        By: /s/ Joshua Kimmel Name: 
Joshua Kimmel
Title:  President

 
 
Certain Selling Members:
 
  /s/ Joshua Kimmel
Joshua Kimmel

 


/s/ Greg D’Amico
Greg D’Amico

 
 

/s/ Ollie Jones
Ollie Jones

 
 
3

--------------------------------------------------------------------------------

 
 
SCHEDULE I


CERTAIN SELLING MEMBERS




Name
Potential for Performance
Shares Under Original
Agreement
Potential for Performance Shares
After Execution of Waiver
Agreement
 
Joshua Kimmel
297,500,000
18,500,000
 
Greg D’Amico
17,500,000
2,500,000
 
Ollie Jones
7,000,000
1,000,000
 
Total
322,000,000
22,000,0001

 
                                                       
1 Note:  There remains the potential for the issuance of an additional
28,000,000 shares of Common Stock to the members and shareholders of Breathe LLC
and Breathe Corporation who have not executed this Waiver Agreement for an
aggregate potential requirement of the Company to issue 50,000,000 shares of
Common Stock under the Performance Shares provisions of the Original Agreement.
 
 
4

--------------------------------------------------------------------------------